     Case 2:19-cv-13966-BWA-MBN Document 131 Filed 06/24/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

SIERRA CLUB, et al.                                   CIVIL ACTION

VERSUS                                                NO. 19-13966

SCOTT MABRY, et al.                                   SECTION M (5)


                                              ORDER

       Considering the consent motion of Defendants Scott Mabry, in his official capacity as

Acting Director of the Bureau of Safety and Environmental Enforcement, the Bureau of Safety

and Environmental Enforcement, the Department of the Interior, and Debra Haaland, in her

official capacity as Secretary of the Interior, to extend the stay in the case to October 1, 2021 (R.

Doc. 130),

       IT IS ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the case and any pending deadlines are stayed through

and including October 1, 2021.

       New Orleans, Louisiana, this 24th day of June, 2021.



                                                      _________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE
